                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAMUNDIE O. BROWN,                                Case No. 18-cv-03428-SI
                                   8                    Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9             v.
                                                                                           Re: Dkt. No. 16
                                  10     KWAN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 13, 2018, the court determined that the pro se prisoner’s civil rights complaint

                                  14   in this action failed to state a claim upon which relief may be granted. Docket No. 13. The court

                                  15   reviewed the complaint, discussed the several deficiencies in the complaint, and granted plaintiff

                                  16   leave to file an amended complaint. Docket No. 13. The court later granted plaintiff’s request for

                                  17   an extension of the deadline for the amended complaint. Docket No. 17. Plaintiff filed an amended

                                  18   complaint. Docket No. 16.

                                  19          Plaintiff’s amended complaint fails to correct the deficiencies identified in the order of

                                  20   dismissal with leave to amend and fails to state a claim upon which relief may be granted. The

                                  21   amended complaint, like the original complaint, alleges that recreational therapist Kwan ousted

                                  22   plaintiff from a recreational group. But that alone does not suggest a constitutional violation. In

                                  23   the order of dismissal with leave to amend, the court explained that the original complaint did not

                                  24   state a claim for an equal protection violation “because no facts are alleged to suggest that Kwan

                                  25   acted with a discriminatory purpose and that Kwan’s actions had a discriminatory effect.” Docket

                                  26   No. 13 at 2-3. The amended complaint does not provide that information. The court also explained

                                  27   in the order of dismissal with leave to amend that a due process claim was not adequately pled

                                  28   because the original complaint did not “allege facts showing that Brown’s removal from the group
                                   1   deprived him of a liberty interest of real substance and fail[ed] to identify the procedural protections

                                   2   not provided before his removal from the group.” Id. at 3. The amended complaint does not provide

                                   3   that information. The amended complaint fails to state a claim upon which relief may be granted.

                                   4   Further leave to amend will not be granted because the court already has explained what plaintiff

                                   5   needed to allege to state a claim and he was unable or unwilling to make sufficient allegations.

                                   6           For the foregoing reasons, and the reasons stated in the order of dismissal with leave to

                                   7   amend, this action is DISMISSED for failure to state a claim upon which relief may be granted. The

                                   8   clerk shall close the file

                                   9           IT IS SO ORDERED.

                                  10   Dated: March 26, 2019

                                  11                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
